Title: To James Madison from Benjamin W. Crowninshield, 26 December 1814
From: Crowninshield, Benjamin W.
To: Madison, James


        
          Sir
          Salem Decr 26th. 1814.
        
        Your polite & friendly communication of the 15 Int. has been duly rec’d, wherein you state that your thoughts have been turned to me as a proper person for Secretary of the Navy Department; for this expression of your kind & frankly avowed opinion of my fitness for the office, be pleased to accept the thanks of a grateful heart, & be assured, if I could, consistant with the duties I owe my family & friends, there is no administration I should be more proud to serve than yours; but my health & domestic arrangements all conspire to tell me that I ought not to attempt so dificult & arduous an undertaking.
        I must therefore beg of you to obtain some one to fill that station better than myself & perhaps more satisfactorily to the public. Accept Sir the assurance of my highest esteem & respect.
        
          B W Crowninshield
        
      